COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-19-00042-CR
  In the Matter of J. A. C., a Juvenile,
                                                  §                 Appeal from the
                    Appellant.
                                                  §                65th District Court

                                                  §             of El Paso County, Texas

                                                  §                  (TC# 1800828)

                                              §
                                            ORDER

       On May 13, 2019, Appellant’s court-appointed attorney filed a motion to dismiss the

appeal, but the motion was not signed by the Appellant. The Court notified counsel that the motion

was defective because it did not comply with the Court’s opinion in In re E.J.E., 557 S.W.3d 615

(Tex.App.--El Paso 2017, opinion on motion). Because Appellant is a juvenile, the record must

show that Appellant has affirmatively waived his right to appeal before the appeal can be

dismissed. Id. Appellant was given ten days to correct the defect, but Appellant failed to do so.

Consequently, on May 30, 2019, the Court entered an order denying Appellant’s motion to dismiss

the appeal and ordered Appellant to file the brief on or before June 29, 2019. When no brief was

received, the Clerk’s Office sent a notice of late brief to Appellant’s attorney. As of the date of

this Order, no brief or motion for extension of time has been filed with this Court.



                                                 1
       Therefore, it is ORDERED that the trial court conduct a hearing to determine if Appellant

wishes to continue the appeal or if Appellant wishes to waive his right to appeal. If Appellant

wishes to continue with his appeal, the trial court is directed to determine whether Appellant has

been deprived of the effective assistance of counsel on appeal. The trial court shall forward its

findings to the District Clerk of El Paso County, Texas, on or before August 26, 2019. The District

Clerk shall prepare and forward a supplemental clerk’s record containing the findings and forward

the same to this Court on or before September 5, 2019. Further, the transcription of the hearing

shall be prepared, certified and filed with this Court on or before September 5, 2019.

       IT IS SO ORDERED this 25th day of July 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2